In re Morrison, Joel; — Defendant(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. 92KW-0817; Parish of Orleans, Criminal District Court, Div. “G”, No. 268-605.
Granted. The amended sentence is vacated, and the district court is ordered to resen-tence the relator in open court in accordance with the considerations set forth in State v. Desdunes, 579 So.2d 452 (La.1991); State v. Washington, 578 So.2d 1150 (La.1991); and State ex rel Jackson v. Smith, 578 So.2d 1150 (La.1991).
CALOGERO, C.J., not on panel.